DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Claim Objections
Claims 27 - 28 are objected to because of the following informalities:  
Claim 27 is objected to because the phraseology regarding the “plurality of secondary imaging areas” introduces ambiguity with regards to the previously recited “at least one secondary imaging area.” Examiner suggests amending the claim to recite “the at least one secondary imaging area comprises a plurality of secondary imaging areas extending from a plurality of sides of the probe.”
an additional non-ultrasound sensor 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite because it is unclear how the “ultrasonic data from the probe” relates to the “ultrasonic data” in line 6 of claim 17. It is therefore unclear if the computing station must be configured to receive ultrasonic data from the probe (as recited in claim 24) in addition to being “configured to receive ultrasonic data” (as recited in claim 17), or if claim 24 attempts to set forth that the ultrasonic data in claim 17 is ultrasonic data from the probe. Examiner suggests amending the claim to clearly distinguish the different ultrasound data or to refer to the ultrasound data using  the same terminology to indicate that the data are not different. 

Claim 26 is further indefinite because the term “about 6 mm” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close a value must be to 6 mm in order to be “about” 6 mm. Similarly, it is unclear how different a value must be in order to avoid being “about” 6 mm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 4, 6 - 7, 13 - 14, 16 - 17, 20, and 23 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gharib et al. (US 14/063184, of record, hereinafter “Gharib”) in view of Altmann et al. (US 2011/0152684, hereinafter “Altmann”).
Regarding claim 1, Gharib shows a method of identifying neural structures of a patient (“system 10 detects the existence of neural structures,” [0059]), the method comprising: 
inserting a portable ultrasonic probe (“transducer is mounted on or within one or more of the surgical accessories 24 (such as screw test probe 30, dilating cannula 38, 40, or retraction assembly 42, shown in FIG. 1),” [0064), the probe having a primary imaging area and at least one secondary imaging area, the primary imaging area being focused forward and the at least one secondary imaging area extending laterally from the probe (“64-element array transducer … transducer elements 57 are arrayed in a circular pattern providing for 360 degree radial imaging of surrounding tissue… forward looking transducers may also be employed for additional imaging of tissue lying in front of the surgical instrument,” [0065] and figs. 20 - 21. Examiner maps the tissue that is imaged during the radial imaging to the recited “at least one secondary imaging area, … the at least one secondary imaging area extending laterally from the probe”; and maps the tissue lying in front of the surgical instrument to the recited “primary imaging area …, the primary imaging area being focused forward”), percutaneously through an incision (“operative corridor … surgical access components 36-40 are designed to bluntly dissect the tissue between the patient's skin and the surgical target site in the patient at a surgical site,” [0059] and fig. 1) in the patient at a surgical site; 
generating ultrasonic data (“acoustic signals,” [0065]; [0069]) using the probe; and 
analyzing the ultrasonic data to identify neural structures at the surgical site (“signals … received and processed to form a viewable image of the tissue relative to the transducer, which is displayed on screen display 46. Nerves are distinguished from other tissue based on their shape and/or color on the image,” [0069]; user receives all the useful information, [0070] - [0071]). Lacking any details of analysis performed in the claimed “analyzing” step, examiner interprets either the processing of the data to generate the images or the viewing of the images by a user as meeting the broadly claimed “analyzing” step.  

	Altmann discloses fast anatomical mapping using ultrasound images. Altmann teaches registering a probe with a surgical navigation system and identifying a location of the probe with the surgical navigation system (“…capturing the 2D images using an ultrasound probe including a position transducer, and registering the identified pixels includes receiving and processing signals associated with the position transducer so as to find coordinates of the probe in the 3D reference frame, and registering the identified pixels in the 3D reference frame using the coordinates,” [0009]; position transducers of other types … probes of other types … in other body organs and regions, [0028]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Gharib to include registering the probe with a surgical navigation system and identifying a location of the probe with the surgical navigation system, as taught by Altmann, in order to accurately register the ultrasonic data acquired by the probe to a 3D reference frame, as suggested by Altmann ([0009]).

	Regarding claim 2, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows that generating ultrasonic data further comprises collecting ultrasonic data from the probe (“signals reflect of tissue boundaries, such as the interface between fat and muscle or muscle and nerves, and are thereafter received and processed to form a viewable image of the tissue relative to the transducer,” [0069]).

	Regarding claim 3, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows that generating the ultrasonic data further comprises a real-time collection of ultrasonic data while the probe is percutaneously inserted through the incision (during surgical access, [0069]).

	Regarding claim 4, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	In the cited embodiment of Gharib, ultrasound transducer 55 “both transmits and receives the acoustic signals” ([0065] and fig. 20). The cited embodiment therefore fails to show that generating the ultrasonic data further comprises collecting data from at least one ultrasonic sensor located external to the patient and directed toward an area containing the probe.
	However, Gharib discusses an alternative embodiment in which generating the ultrasonic data further comprises collecting data from at least one ultrasonic sensor located external to the patient and directed toward an area containing the probe (“Various other configurations for integrating ultrasound capabilities are also possible. By way of example only, a transducer incorporated in a surgical accessory may transmit acoustic signals to a receiver positioned in the operating room (outside the patients body) and conversely, a transducer positioned in the operating room may transmit acoustic signals to a receiver incorporated into a surgical accessory,” [0065]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cited embodiment of Gharib to have generating the ultrasonic data further comprise collecting data from at least one ultrasonic sensor located external to the patient and directed toward an area containing the probe, as suggested by Gharib in an alternative embodiment ([0065]), in order to simplify acoustic wave transmission and reception circuitry by isolating the transmission functions to one transducer and isolating the reception functions to another transducer.

	Regarding claim 6, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows transmitting data from the probe to a computing station and communicating information about at least one identified neural structure near a tip of the probe to a user (“[n]erves are distinguished from other tissue based on their shape and/or color on the image, as illustrated in FIG. 25,” [0069] - [0071]).

	Regarding claim 7, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows creating a two-dimensional map of the at least one identified neural structure (image, [0069] - [0071]).

	Regarding claim 13, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows the surgical  (spinal surgery, [0039]; figs. 26 - 29 and associated descriptions).

	Regarding claim 14, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows manually inserting the probe through the incision ([0059] and fig. 1 - note that the surgical access components 36 - 40 are non-robotic). 

	Regarding claim 16, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows that the probe includes electrical nerve detection technology (electrode regions formed at or near the distal ends of the surgical accessories 24, [0052] and fig. 1). 

Regarding claim 17, Gharib shows a system for detecting nerves (“system 10 detects the existence of neural structures,” [0059]), the system comprising: 
a portable ultrasonic probe (“transducer is mounted on or within one or more of the surgical accessories 24 (such as screw test probe 30, dilating cannula 38, 40, or retraction assembly 42, shown in FIG. 1),” [0064]; ultrasound transducer 55, [0065] and fig. 20) configured to be passed percutaneously through an incision to a surgical area in a patient (“operative corridor … surgical access components 36-40 are designed to bluntly dissect the tissue between the patient's skin and the surgical target site in the patient at a surgical site,” [0059] and fig. 1), the probe having a primary (“64-element array transducer … transducer elements 57 are arrayed in a circular pattern providing for 360 degree radial imaging of surrounding tissue… forward looking transducers may also be employed for additional imaging of tissue lying in front of the surgical instrument,” [0065] and figs. 20 - 21. Examiner maps the tissue that is imaged during the radial imaging to the recited “at least one secondary imaging area, … the at least one secondary imaging area extending laterally from the probe”; and maps the tissue lying in front of the surgical instrument to the recited “primary imaging area …, the primary imaging area being focused forward”),); and
a computing station (control unit 12, fig. 1) configured to receive ultrasonic data and process the data (“signals … received and processed to form a viewable image of the tissue relative to the transducer, which is displayed on screen display 46. Nerves are distinguished from other tissue based on their shape and/or color on the image,” [0069]) to detect at least one neural structure in the surgical area. Lacking any details of the claimed ‘processing’ step, examiner interprets the processing of the data to generate the images as meeting the intended use recitation of being “to detect at least one neural structure in the surgical area.” 

	Altmann discloses fast anatomical mapping using ultrasound images. Altmann teaches a tracking element coupled to the probe (ultrasound probe including a position transducer, [0009]), wherein the tracking element is configured to be used to register the probe with a surgical navigation system (“…capturing the 2D images using an ultrasound probe including a position transducer, and registering the identified pixels includes receiving and processing signals associated with the position transducer so as to find coordinates of the probe in the 3D reference frame, and registering the identified pixels in the 3D reference frame using the coordinates,” [0009]; position transducers of other types … probes of other types … in other body organs and regions, [0028]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Gharib to include a tracking element coupled to the probe, wherein the tracking element is configured to be used to register the probe with a surgical navigation system, as taught by Altmann, in order to accurately register the ultrasonic data acquired by the probe to a 3D reference frame, as suggested by Altmann ([0009]).

	Regarding claim 20, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Further, the computing station of Gharib is interpreted as being a computer assisted navigation environment, at least ([0039]). 

	Regarding claim 23, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Further, the probe of the combined invention of Gharib and Altmann is at least physically capable of passed through an access port at the incision (as evidenced, for example, by [0059] and [0064] of Gharib, describing accessories 24 for percutaneous use depicted in fig. 1), and therefore meets the claim. 

	Regarding claim 24, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows that the computing station is configured to receive ultrasonic data from the probe ([0069]).

	Regarding claim 25, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	In the cited embodiment of Gharib, ultrasound transducer 55 “both transmits and receives the acoustic signals” ([0065] and fig. 20). The cited embodiment therefore fails to show a network of sensors including the probe and at least one ultrasonic sensor configured to be located externally with respect to the patient when in use, wherein the network of sensors is configured to transmit ultrasonic data to the computing station.
	However, Gharib discusses an alternative embodiment comprising a network of sensors including the probe and at least one ultrasonic sensor configured to be located  (“Various other configurations for integrating ultrasound capabilities are also possible. By way of example only, a transducer incorporated in a surgical accessory may transmit acoustic signals to a receiver positioned in the operating room (outside the patients body) and conversely, a transducer positioned in the operating room may transmit acoustic signals to a receiver incorporated into a surgical accessory,” [0065]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cited embodiment of Gharib to comprise a network of sensors including the probe and at least one ultrasonic sensor configured to be located externally with respect to the patient when in use, wherein the network of sensors is configured to transmit ultrasonic data to the computing station, as suggested by Gharib in an alternative embodiment ([0065]), in order to simplify acoustic wave transmission and reception circuitry by isolating the transmission functions to one transducer and isolating the reception functions to another transducer.

	Regarding claim 26, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows that the at least one secondary imaging area is greater than or equal to about 6 mm, as the probe provides 360 degree radial imaging of surrounding tissue ([0065] and figs. 20 - 21), which encompasses an area “greater than or equal to about 6 mm,” as best understood in light of the clarity deficiencies of the claim. 


	Regarding claim 27, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. Gharib further shows that the at least one secondary imaging area comprises a plurality of secondary imaging areas extending from a plurality of sides of the probe, as the probe provides 360 degree radial imaging of surrounding tissue ([0065] and figs. 20 - 21), which encompasses an infinite number of discrete areas at each subset of degree ranges within 360 degrees (i.e., 10 - 60 degrees, 30 - 35 degrees, etc.) extending from different sides of the probe (i.e., a ‘top’ side, ‘bottom’ side, etc.).   

Claims 5 and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claims 1 and 17 above, and further in view of Hafiane et al. (“Deep Learning with Spatiotemporal Consistency for Nerve Segmentation in Ultrasound Images.” arXiv:1706.05870. June 19, 2017, of record, hereinafter “Hafiane”).
	Regarding claim 5, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib fails to show that the analyzing comprises processing the data using a deep learning algorithm to automatically identify at least one neural structure.
(“detect automatically region of nerve, would help practitioner to concentrate more … deep learning combined with spatiotemporal information to robustly segment the nerve region,” abstract).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gharib and Altmann to have the analyzing comprise processing the data using a deep learning algorithm to automatically identify at least one neural structure, as taught by Hafiane, in order to automate nerve detection, thereby helping a practitioner to concentrate more during a procedure, as suggested by Hafiane (abstract).

	Regarding claim 18, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib fails to show that the computing station further comprises a processor including a deep learning segmentation algorithm configured to automatically identify and localize neural structures in the surgical area from the data.
	Hafiane discloses nerve segmentation in ultrasound images. Hafiane teaches a processor including a deep learning segmentation algorithm configured to automatically identify and localize neural structures in the surgical area from the data (“detect automatically region of nerve, would help practitioner to concentrate more … deep learning combined with spatiotemporal information to robustly segment the nerve region,” abstract).
(abstract).

	Regarding claim 19, the combined invention of Gharib. Altmann, and Hafiane discloses the claimed invention substantially as noted above. Gharib further shows that the computing station is configured to display a visual representation of at least one detected neural structure (image, [0069] and fig. 25).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claims 1 and 17 above, and further in view of Cabrera-Munoz et al. (US 2017/0156691, of record, hereinafter “Cabrera-Munoz”).
	Regarding claims 9 and 21, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib fails to show that the probe has a focused forward range of 1 inch or less.
	Cabrera-Munoz discloses a forward-looking ultrasound array probe. Cabrera-Munoz teaches forward looking probe (title) with a focused forward range of 1 inch or less (natural focus 3.2 mm in front of the array 34, [0075]).
([0065]), and as is well understood in the art.  

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claims 1 and 17 above, and further in view of Krause et al. (US 2020/0146717, of record, hereinafter “Krause”).
	Regarding claims 10 and 22, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib is silent as to whether or not the probe has a diameter of 10 mm or less.
	Krause discloses probes for use in minimally invasive surgery (abstract). Krause teaches a probe that has a diameter of 10 mm or less (maximum width 21 of 6 mm, [0043] and figs. 1 - 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gharib and Altmann to have the probe have a diameter of 10 mm or less, as taught by Krause, in order to employ probe dimensions suitable for use in a percutaneous environment, for example, to avoid contacted or impingement of neural structures that may result in neural impairment for the patient, as discussed by Gharib ([0059]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claim 1 above, and further in view of Fagin et al. (US 2012/0123292, of record, hereinafter “Fagin”).
	Regarding claim 11, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib is not specific to passing the probe through an access port at the incision.
	Fagin discloses nerve mapping. Fagin teaches passing a probe through an access port at an incision (“small incisions are made in the skin through which 5-12 millimeter access ports are placed. These ports serve as doorways through which small working instruments and a camera can be placed,” [0005]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gharib and Altmann to include passing the probe through an access port at the incision, as taught by Fagin, in order to provide reduced side effects for the patient to allow a more rapid and complete recovery, as discussed by Fagin ([0005]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claim 1 above, and further in view of Li et al. (US 2009/0326363, of record, hereinafter “Li”).
	Regarding claim 12, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib fails to show registering images produced by the probe to a segmented anatomical structure of a patient image volume.
 (“segmenting an MRI image … subsequently … used for … registering the MRI image with an ultrasound image,” [0045]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gharib and Altmann to include registering images produced by the probe to a segmented anatomical structure of a patient image volume, as taught by Li, in order to display multimodal images to facilitate guiding the procedure, as suggested by Li ([0012]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claim 1 above, and further in view of Leung et al. (US 2013/0324989, of record, hereinafter “Leung”).
	Regarding claim 15, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib fails to show robotically assisted navigation of the probe through the incision.
	Leung discloses percutaneous methods and devices for carotid body ablation. Leung teaches robotically assisted navigation of a probe through an incision (“[d]elivery of percutaneous cannula … robotic manipulators,” [0087]; “percutaneous device … ultrasound transducer,” [0097]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gharib . 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gharib and Altmann as applied to claim 17 above, and further in view of Chen et al. (US 2011/0098572, hereinafter “Chen”).
	Regarding claim 28, the combined invention of Gharib and Altmann discloses the claimed invention substantially as noted above. 
	Gharib further shows that the probe has an additional non-ultrasound sensor with a sensing range that aligns with or extends beyond the primary imaging area.
	Chen discloses ultrasound guided optical coherence tomography. Chen teaches a probe that has an additional non-ultrasound sensor (“OCT probe and an ultrasound probe combined with the OCT probe in an integral probe package,” abstract. Refer to any of figs. 1 - 12 and corresponding descriptions for details regarding structural arrangements of the combined OCT and ultrasound probe). The sensing range of the non-ultrasound sensor aligns with a primary imaging area of the ultrasound sensor, at least because the ultrasound image is used to identify an area of interest which is then imaged by the optical components of the non-ultrasound/OCT probe, and the two different images are then combined “where the combination of the two imaging modalities yields high resolution OCT and deep penetration depth ultrasound imaging” ([0040]; [0041]; [0042]). 
.


Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not entirely persuasive. 
Applicant argues on page 7 that “agreement was reached during the interview of February 15, 2022, that amendments of the nature presented herein overcome the pending rejections.” 
However, upon further in-depth consideration of the details disclosed in the Gharib, examiner cannot continue to agree that the amendments to claims 1 and 17 overcome the art of record. Specifically, par. [0065] of Gharib discusses a “64-element array transducer” and explains that “transducer elements 57 are arrayed in a circular pattern providing for 360 degree radial imaging of surrounding tissue.” The tissue that is imaged during the radial imaging corresponds to the recited “at least one secondary imaging area, … the at least one secondary imaging area extending laterally from the probe.” Further, par. [0065] goes on state that “forward looking transducers may also be employed for additional imaging of tissue lying in front of the surgical instrument.” The tissue lying in front of the surgical instrument that is imaged corresponds to the recited 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beckers et al. (US 2019/0192116) disclose an ultrasound transducer array an teach a probe having a forward-facing array 120 of ultrasound transducer elements ([0034] and fig. 1) as well as an arrangement of ultrasound transducer elements 130 wrapped around a side wall of the catheter 100 ([0034] and fig. 1). This is deemed pertinent to applicant’s fig. 4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793